Order, Supreme Court, New York County (S. Levy, J.), entered December 8, 1980, suppressing certain postarrest statements made by the defendant, reversed, on the law and the facts, motion to suppress denied, and matter remanded for trial. At the beginning of his oral decision, the suppression court stated that, basically, it gave full credence to the testimony of the prosecution witnesses. However, that court expressed some doubts as to whether detective Fletcher had given all the Miranda warnings to defendant in the hospital. The court found that it was unnecessary to reach that question because, even if all the warnings had been given, the defendant was so agitated and excited that he did not voluntarily, intelligently and knowingly waive his rights. Although the court determined that defendant had been given his Miranda warnings on two subsequent occasions in the station house, it suppressed defendant’s statements on those occasions since they were tainted by the impropriety of the first warning. Upon this record, we find as a fact that detective Fletcher gave defendant all his Miranda warnings in the hospital. At that time, defendant stated that he fully understood those warnings. There is no compelling evidence for this court to conclude that defendant did not fully understand the significance of his statements to the detective. While defendant may have been somewhat agitated and excited in the hospital, this would appear to be a normal reaction for a person who had just been arrested for a homicide. In view of this court’s finding that the defendant intelligently waived his rights in the hospital, his subsequent statements made in the station house are free from taint and are also admissible. Concur — Murphy, P. J., Kupferman, Fein and Lynch, JJ.